Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 1 of 23 PageID #: 505



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


COLUMBIA GAS TRANSMISSION, LLC,

           Plaintiff,

v.                                          Crim. Action No. 1:20-CV-238
                                                        (Judge Kleeh)

MICHAEL P. HEASTER, JR.,

           Defendant.


                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]


     Pending   before    the   Court   is   the   Plaintiff’s   Motion   for

Permanent Injunction [ECF No. 22]. For the reasons discussed

herein, the motion is GRANTED.

                         I. PROCEDURAL HISTORY

     On October 2, 2020, Plaintiff Columbia Gas Transmission, LLC,

(“Columbia Gas”) filed a verified complaint against Defendant

Michael P. Heaster, Jr., (“Mr. Heaster”) alleging three causes of

action: (1) Preliminary Injunction, (2) Permanent Injunction, and

(3) Breach of Contract. [ECF No. 1]. On the same day, Columbia Gas

filed a Motion for Preliminary Injunction [ECF No. 2], wherein it

asked the Court to enter a preliminary injunction to enjoin Mr.

Heaster as well as any non-parties from preventing Columbia from

accessing its pipeline, and requiring Mr. Heaster to unlock the
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 2 of 23 PageID #: 506
                   MEMORANDUM OPINION AND ORDER GRANTING
               MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

gate,   pre-judgment       and    post-judgment         interest,    and    any    other

relief the Court may deem appropriate.

       On October 8, 2020, Mr. Heaster filed a Motion to Dismiss for

failure to join indispensable parties under Rule 12(b)(7) of the

Federal Rules of Civil Procedure. [ECF No. 9]. At the October 9,

2020, hearing, the Court heard argument on the Motion to Dismiss

and took testimony and documentary evidence on the Motion for

Preliminary Injunction. At the hearing, the Court ordered the

parties to file supplemental briefs in support of their respective

positions on the Motion for Preliminary Injunction on or before

5:00 p.m. on October 14, 2020 and were instructed to include

pictures and maps in support to clarify for the Court the morass

of referenced roads, paths and rights of way. On October 14, 2020,

Mr. Heaster filed “Defendant’s Brief in Opposition to Preliminary

Injunction” [ECF No. 12], and Columbia Gas filed “Plaintiff’s

Supplemental      Memorandum      in   Support     of    Motion     for    Preliminary

Injunction” [ECF No. 13]. On October 15, 2020, Mr. Heaster filed

“Defendant’s Response to Plaintiff’s Supplemental Memorandum in

Support of Motion for Preliminary Injunction” [ECF No. 14]. 1 That

same    day,    Columbia    Gas    filed       “Plaintiff’s    Motion       to    Strike



1 Having failed to include any drawings or maps in his initial
post-hearing submission, Mr. Heaster finally included pictures and
maps for the Court’s review, despite the Court’s order the parties
file such illustrative exhibits with their initial submissions by
5:00 p.m. on October 14, 2020.
                                           2
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 3 of 23 PageID #: 507
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Defendant’s Response to Plaintiff’s Supplemental Memorandum in

Support   of    Motion    for   Preliminary     Injunction    or,   in   the

Alternative,    Reply    in   Opposition   to   Defendant’s   Response    to

Plaintiff’s Supplemental Memorandum” [ECF No. 16]. After affording

the parties the opportunity to be fully heard on each motion, the

Court issued a Memorandum Opinion and Order Denying the Motion for

Preliminary Injunction, Motion to Dismiss and Motion to Strike

[ECF No. 17].

     Having denied Columbia Gas any preliminary injunctive relief,

and in consideration of the emergent state of the slip on the

subject property, the Court set a hearing on Columbia Gas’ Motion

for Permanent Injunction [ECF No. 15], as sought in Count Two of

the Complaint [ECF No. 1], and supplemented by counsel’s argument

at the October 23, 2020 hearing, and in Plaintiff’s Post Hearing

Brief on Motion for Permanent Injunction [ECF No. 22]. At the

hearing on Plaintiff’s Motion for Permanent Injunction, the Court

heard testimony and the parties offered documentary evidence. Also

at the hearing, the Court ordered the parties to file supplemental

briefs in support of their respective positions on the Motion for

Permanent Injunction on or before 5:00 p.m. on November 2, 2020

and were instructed to include proposed findings of fact and

conclusions of law for the Court’s review. In accordance with this

order, Mr. Heaster filed “Defendant’s Proposed Findings of Fact

and Conclusions of Law Denying Permanent Injunction” [ECF No. 21]
                                     3
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 4 of 23 PageID #: 508
                   MEMORANDUM OPINION AND ORDER GRANTING
               MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

and Columbia Gas filed “Plaintiff’s Post Hearing Brief on Motion

for Permanent Injunction.” [ECF No. 22].

       Thus,    the     motion   for    permanent    injunction        is   ripe   for

decision.

                              II. FINDINGS OF FACT

       Based    on    the    pleadings,       testimony,   and    other     evidence

presented during both hearings, the Court makes the following

factual findings. Defendant Michael P. Heaster, Jr., Charles P.

Heaster, Patsy J. Heaster, Clarence B. Connor, Dawn E. Connor,

Michael P. Heaster, Keiko A. Heaster, Michael P. Heaster, Jr., and

Misty Heaster, are owners of certain real property located in West

Union       District,     Doddridge     County,      WV,   and     consisting      of

approximately 901.72 acres (the “property”). Compl., ECF No. 1, at

¶ 9.

       The property is subject to at least five (5) agreements dated

January 12, 2018: The Easement and Right-Of-Way Agreement (Compl.

Ex.    B,   Doc.     1-2),   Addendum   to    the   Easement     and   Right-Of-Way

Agreement (Compl. Ex. C, Doc. 1-3), Temporary Work Space Easement

Addendum (Compl. Ex. D, Doc. 1-4), and Temporary Access Easement

with attached Addendum (Compl. Ex. E, Doc. 1-5) (collectively, the

“Heaster” agreements). 2 Id. ¶ 10. These agreements are by and


2 Although not provided to the Court during the October 19, 2020
hearing, the parties did clarify for the Court the relationship
between the property made subject of this litigation and the so-

                                          4
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 5 of 23 PageID #: 509
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

between Columbia Gas and all owners of the property. The Easement

and Right-Of-Way Agreement provides Columbia Gas with an easement

and right-of-way for the purposes of constructing, inspecting,

maintaining, operating, repairing, replacing, altering, changing

the size of, upgrading, reconstructing, and removing or abandoning

in place one pipeline for the transportation of natural gas on,

under, across, or through a strip of land 50 feet in width on the

property. Id. ¶ 11. In exchange for execution of the Heaster

agreements, Mr. Heaster was compensated monetarily. Id. ¶ 18.

Specifically,    Mr.   Heaster   received   $228,000    while   the   entire

amount paid to members of the Heaster family exceeded $650,000.

      The Temporary Access Easement executed by Mr. Heaster and

Columbia Gas is the agreement most at issue in this case. The

Temporary Access Easement gives Columbia Gas “the right, license,

liberty . . . and easement to use that certain strip of land

located on [the property] described . . . in Exhibit A . . . for

the   movement   of    equipment,    machinery,    vehicles,    personnel,

supplies   and   any   other   purpose   associated    with   the   original

construction of the Project, including . . . construction of . .

. reclamation, mitigation and restoration activities related to []

the Project.” See Id. ¶ 13 (Compl. Ex. E, ECF No. 1-5). The


called “Harper tract” which abuts Defendant Heaster’s property
line and is now owned by members of his family. That property is
subject to a number of similar agreements as are in dispute here.
See infra at p.9.
                                     5
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 6 of 23 PageID #: 510
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Temporary Access Easement commenced on January 12, 2018 and does

not terminate until completion of the original construction of the

Project, including completion of any reclamation, mitigation, or

construction      activities.     Compl.     ¶   15.   The    Temporary    Access

Easement   also    provides     that   Columbia    Gas    has   all   rights   and

privileges necessary for the full use of the rights granted by the

Temporary Access Agreement. Id. ¶ 14. (Compl. Ex. E, ECF No. 1-

5).

      The three documents attached as Exhibit A to the Temporary

Access   Easement     contain     maps   depicting       an   overview    of   the

Mountaineer Xpress Project. The first attached Exhibit A clearly

includes Access Road 010 (“AR 010”) and Access Road 011 (“AR

011”). 3 That document portrays AR 010 and AR 011 splitting into a

“Y” shape, with both roads running perpendicular to the proposed

pipeline. See ECF No. 1-5 at 8. Both AR 010 and AR 011 intersect

with the proposed pipeline as shown at two distinct points on the

map. See id. Exhibit A to the Temporary Access Easement also

includes a legend to the map, located at the bottom left of the

page, defining AR 011 as an “Access Road Centerline” while AR 010

is not so marked. See id. The parties do not dispute Columbia Gas’s

contractual right to use AR 011; the conflict lies in whether



3 Nonetheless, as discussed infra, Mr. Capp testified at the
October 9, 2020 hearing that no agreements were in the record
before the Court evidencing a right to access AR 010.
                                         6
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 7 of 23 PageID #: 511
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Columbia Gas has a contractual right to use AR 010 under the

Temporary Access Easement.

     Pursuant to these agreements, in March 2018, Columbia Gas

began   initial      construction       and   reclamation    phases     of   the

Mountaineer Xpress Pipeline: a multi-phase project. Compl. ¶ 16;

October 9, 2020, Hearing Transcript, ECF No. 20, 42:4-20. The

pipeline became operational in March 2019. Compl. ¶ 16. The final

reclamation    has   not   yet   been    completed,   and   Mr.   Heaster    has

requested     that   Columbia    Gas     perform    additional    reclamation

associated    with   the   construction.      Id.   The   Mountaineer    Xpress

Pipeline is a thirty-six-inch pipeline with natural gas currently

flowing through it at approximately 2.1bcf and at a pressure of

1,400#. Id. ¶ 17.

     In 2019, 4 a slip on the property occurred, and has continued

to grow in severity. Id. ¶ 19. On or about September 17, 2020,

Columbia Gas began its work to mitigate and repair the slip via AR

010. Id. ¶ 19; Oct. 9 Tr. at 28:16-29:6. On or about October 1,

2020, Mr. Heaster locked the gate to the property on AR 010, which

locked out Columbia Gas from access to AR 010 and allegedly locked



4 There is a discrepancy in the record regarding exactly when the
slip occurred. Columbia Gas states in the complaint that it
occurred in spring 2019, a Columbia Gas witness testified it
occurred in February 2020, and Mr. Heaster, through his testimony,
contends it occurred in November 2019.       Regardless, the slip
occurred at least several months before Columbia Gas began
remediation work to repair the slip or sought relief in this Court.
                                         7
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 8 of 23 PageID #: 512
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

in    several    pieces   of   Columbia       Gas’s   equipment.   Id.   ¶   19–20.

Columbia Gas alleges that the locked gate further prevents it from

accessing the pipeline construction project and prevents it from

continuing its mitigation efforts. Id. ¶ 20. Columbia Gas also

alleges it is necessary for the gate to be unlocked so that

Columbia Gas can stabilize and mitigate the potential damage

created by the slip. Id. ¶ 21. The slip is at direct risk of

increasing in size and causing negative environmental impacts. Id.

¶ 22.

       At the October 9, 2020 hearing, testimony was taken from a

variety of witnesses, notably Anthony V. Capp, the Land Project

Manager for Columbia Gas. Mr. Capp testified on direct examination

that Columbia Gas is faced with no other way to access the slip

for    repairs    other    than   through       AR    010   without   creating   a

significant safety concern. Mr. Capp further testified in rebuttal

that if Columbia Gas has a contractual right to use AR 010, the

documentation supporting such contention was not presented to the

Court or entered into evidence at the hearing. In fact, at that

time, Mr. Capp testified that there is no agreement in the record

before the Court that shows Columbia Gas has an express right to

use AR 010. Oct. 9 Tr. at 149:4-150:12. Mr. Heaster’s testimony

was similar on this issue, further contending that such agreement

regarding Columbia Gas’s rights to AR 010 was never signed. Id. at

126:4-24. Further, Defendant’s counsel elicited testimony that
                                          8
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 9 of 23 PageID #: 513
                  MEMORANDUM OPINION AND ORDER GRANTING
              MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

called into question whether Mr. Heaster owns the “Harper Tract”

which AR 010 traverses upon.

      Justin Taylor, Pipeline Integrity Engineer for TC Energy,

testified that safety hazards were created by Mr. Heaster’s locking

the gate to AR 010 such as an increased probability of impact on

the pipeline itself, possibly causing it to rupture and ignite

into flame. Further, because the slip remains open, its condition

continues      to   be    unstable,   and    invites      the     possibility    of

retrogressing,        causing    further    damage   to     the    pipeline     and

environment. John Delachapelle, an associate of Golder Associates,

Inc., testified to certain mitigation recommendations, such as

unlocking the gate for access to stabilize the slip. He further

testified regarding the risks involved in failing to mitigate the

slip, such as retrogressing across the pipeline and damaging it.

Mr.   Taylor    and      Mr.   Delachapelle’s    testimony        stands   largely

unchallenged or unrebutted.

      At the October 23, 2020 hearing, Columbia Gas submitted to

the   Court    documentary      evidence    regarding     the   Harper     property

(“Harper tract”), which is the property that sits to the west of

the Heaster property. See Pl.’s Ex. C, ECF No. 19-2. The importance

of the Harper tract became clear at the October 23, 2020, hearing,

when agreements by and between Lucy E. Harper and Columbia Gas

were submitted into evidence: Easement and Right-of-Way Agreement

[Pl.’s Ex. C, ECF No. 19-2], Supplemental Agreement [Pl.’s Ex. D,
                                        9
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 10 of 23 PageID #: 514
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

ECF No. 19-3], West Virginia Amendment to Right-of-Way Agreement

[Pl.’s Ex. E, ECF No. 19-4], and Temporary Access Easement [Pl.’s

Ex. G, ECF No. 19-5] (collectively, the “Harper agreements”).

      On November 15, 2016, via Plaintiff’s Exhibits C, D, and G,

depicting certain Harper tract agreements, Columbia Gas obtained

similar     right-of-way    agreements       to   those   by   and     between   Mr.

Heaster, which likewise contained the rights to use certain access

roads, including Access Road 10, Access Road 11, Access Road 10.1,

Access Road 12, Access Road 12.1 and Access Road 13, all located

in whole or in part on the Harper Tract. See Pl.’s Ex. C, ECF No.

19-2, Pl.’s Ex. D, ECF No. 19-3, Pl.’s Ex. G, ECF No. 19-5. 5

      The Easement and Right-of-Way Agreement and Temporary Access

Easement for the Harper tract specifically give Columbia Gas the

right to use the remaining portions of AR 010 located on the Harper

tract. See Pl.’s Ex. C, ECF No. 19-2; Pl.’s Ex. G, ECF No. 19-5.

The Easement and Right-of-Way Agreement related to the Harper tract

provides Columbia Gas with a “perpetual easement and right-of-way

for   the   purposes   of   .   .   .   constructing,      .   .   .   inspecting,

maintaining, operating, repairing, replacing, altering, changing

the size of, upgrading, reconstructing, and removing or abandoning



5Thereafter, on March 19, 2018, Columbia Gas obtained an Amendment
to the Right-of-Way Agreement to amend the access roads across the
Harper tract to allow for use of Access Road 13.2 and relinquish
the use of Access Road 12.1 and Access Road 13. See Pl.’s Ex. E,
ECF No. 19-4.
                                        10
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 11 of 23 PageID #: 515
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

in place one pipeline for the transportation of natural gas . . .

on, under, across and/or through a strip of land 50 feet in width

. . . (the ‘Right of Way’). . .” on the Harper tract. Pl.’s Ex. C,

ECF No. 19-2. The Temporary Access Easement for the Harper tract

specifically allowed Columbia Gas to use AR 010 and certain other

access roads, including AR 011 to move equipment and any other

purpose     associated   with    the    original   construction     of   the

Mountaineer Xpress Pipeline including, but not limited to, the

construction of the pipeline; Columbia’s reclamation, mitigation,

and restoration activities related to pipeline; and for access,

ingress, and egress to and from easements on Mr. Heaster’s property

or property adjacent and/or proximate to Mr. Heaster’s property.

Pl.’s Ex. G, ECF No. 19-5.       It seems, upon Mr. Capp’s reflection

after the October 9, 2020 hearing, that the Temporary Access

Easement for Defendant Mr. Heaster’s property conveys a similar

right.    See Oct. 23 Tr. at 9:10-19; 11:11-13; 19:18; 85:22-23;

86:10-21.

      The Harper tract is owned by Charles P. Heaster and Patsy

Heaster, relatives of Defendant Michael Heaster, who acquired

their property subject to Columbia Gas’s rights with respect to

the agreements covering the Harper tract. Pl.’s Ex. I, ECF No. 19-

6. As Mr. Capp testified at the October 23, 2020, hearing, the

Harper agreements are binding on Lucy Harper and her successors

and assigns: “[The Easement and Right-of-Way Agreement] binds Lucy
                                       11
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 12 of 23 PageID #: 516
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Harper, successors and assigns. The covenants run with the land.

This agreement and the covenants and agreements contend herein are

covenants running with the land, shall be assignable whether in

whole or in part, and shall be binding on the parties hereto and

their respective heirs, successors and assigns.” Oct. 23 Tr. at

24:21-25:4; see also Harper agreements. Columbia Gas’s right to

use AR 010, pursuant to the agreements submitted to the Court, is

undisputed by both the Heaster and Harper agreements. While Mr.

Heaster does not purport to own property rights to the Harper

tract, he testified that he is the spokesman for his family, and

admitted that he did lock the gate to AR 010. Oct. 23 Tr. at 109:8-

24.

       Mr. Heaster argues that although Columbia Gas does not have

access to the slip though the locked gate leading to AR 010,

Columbia Gas still has access to the slip by other access roads

obtained     from   the   Harper     agreements   by    way   of   an   adjoining

landowner, Morris, the east tract shown in Plaintiff’s Exhibit 1,

via the use of South Fork Hughes River Road and Big Run Road. See

Pl.’s Ex. A, ECF No. 19-1 (Mr. Heaster’s proposed route depicted

by    the   white   line).   While    alternative      routes   may     exist,   in

considering the motion for permanent injunction, this Court’s

decision turns on the question of whether Columbia Gas is being




                                        12
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 13 of 23 PageID #: 517
                  MEMORANDUM OPINION AND ORDER GRANTING
              MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

denied a property right by Mr. Heaster locking the gate. 6 Further,

the testimony and evidence presented shows that the alternative

routes suggested by Mr. Heaster – whether it be AR 011 or AR 010.1,

i.e. AR 10 “from the other direction” – would possibly create

safety and environmental concerns due to the amount of equipment

and   materials     Columbia   Gas   must     utilize   to   repair      the   slip,

including the difficulty of utilizing winching equipment in order

to    scale   the   30%   property   grade     it   would    face   in   using   an

alternative route. Oct. 23 Tr. at 144:14-145:22. Because Columbia

Gas has an express contractual right to access AR 010 by the Harper

and Heaster agreements, and Mr. Heaster admitted as much in his

testimony on October 23, 2020 (Id. 93:11; 108:17-23), 7 and because

Columbia      Gas   has   proven   all   factors    required   to   satisfy      the



6
 Mr. Heaster made abundantly clear at both hearings his preference
for Columbia Gas to use any number of alternative routes to
complete its slip mitigation work. While the Court can conjure a
scenario where such personal preferences could have been discussed
if not accommodated by Columbia Gas, the filing of this action and
the tone of proceedings indicates the time for such conversations
has passed. Regardless, this matter hinges not on Mr. Heaster’s
preferences but Columbia Gas’s legal rights established under the
applicable agreements.       Likewise, Mr. Heaster’s counsel’s
insinuation that cost and expense is Columbia Gas’s motivation is
irrelevant. See Oct. 23 Tr. at 75:51-75:54. Again, the applicable
agreements establish Columbia’s rights or lack thereof. If such
rights to access exist, Columbia Gas would be well within its
prerogative to make its choices as it deems fit so long as not
violative of others’ rights.
7 This stands to reason considering the same agreement that gives

Columbia Gas the right to access AR 011, which Mr. Heaster does
not dispute, would provide the right to access AR 010. See Compl.
Ex. E, Doc. 1-5.
                                         13
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 14 of 23 PageID #: 518
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

permanent injunction standard, this Court GRANTS the Motion for

Permanent Injunction. See Oct. 23 Tr. at 108:9-109:17.



                               III. DISCUSSION

   A. Permanent Injunction Standard

      A plaintiff must prove four elements to obtain a permanent

injunction:

      (1) that it has suffered an irreparable injury; (2) that
      remedies available at law, such as monetary damages, are
      inadequate to compensate for that injury; (3) that,
      considering the balance of hardships between the
      plaintiff and defendant, a remedy in equity is
      warranted; and (4) that the public interest would not be
      disserved by a permanent injunction.

Mountain Valley Pipeline, LLC v. Wender, 337 F.Supp.3d 656, 673

(S.D.W. Va. 2018).

      As the parties will remember from this Court’s Memorandum

Opinion and Order dated October 16, 2020 [ECF No. 17], in order to

justify             the        extraordinary              remedy            that

a preliminary injunction provides, the movant has the burden of

demonstrating the following: (1) “that he is likely to succeed on

the merits”; (2) “that he is likely to suffer irreparable harm in

the   absence   of preliminary relief”;       (3)     “that    the    balance   of

equities tips in his favor”; and (4) “that an injunction is in the

public interest.” Dewhurst v. Century Aluminum Co., 649 F.3d 287,

290   (4th   Cir.    2011)   (internal    quotation    marks    and    citations

omitted). In its Order dated October 16, 2020 [ECF No. 17], this
                                     14
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 15 of 23 PageID #: 519
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Court denied preliminary injunctive relief because Columbia Gas

failed to make a clear showing that it would likely be successful

on the merits. Specifically, this Court found Columbia Gas failed

to point to a clearly established legal right to access road AR

010.      Mr. Capp conceded at the October 9, 2020 hearing that no

document in the record before the Court demonstrated Columbia Gas’s

claimed right to AR 010. Oct. 9 Tr. at 149:15. However, at the

October 23, 2020 proceeding, Mr. Capp reversed course noting his

“prior testimony was not accurate.”        Oct. 23 Tr. at 9:14. Exhibit

3 introduced at the October 9, 2020 hearing, the Temporary Access

Agreement, according to Columbia Gas, establishes this right. “The

Temporary Access Agreement does state that Access Road 10 or the

portion of Access Road 10 – portions of Access Road 10 on the

subject property are called out in this agreement.”           Id. at 9:16-

9:19. 8

       At the permanent injunction stage, unlike its presentation at

the    preliminary   injunction   stage,   Columbia    Gas   satisfied   its



8The Court certainly recognizes the odd circumstances created here
– the denial of a request for a preliminary injunction but the
grant of a permanent injunction.    In the competing orders, the
Court endeavored to explain the analysis behind each decision and
believes it has adequately done so. It falls to the parties – not
the Court – to marshal the evidence in support of their respective
positions. Here, where the most knowledgeable witness failed to
do so initially, it leaves the Court with apparent inconsistent
conclusions.    However, based on the record developed by the
conclusion of the October 23, 2020 hearing, the Court finds
Columbia Gas has carried the burden it failed to carry previously.
                                     15
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 16 of 23 PageID #: 520
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

burden based on the evidence presented at the October 23, 2020,

hearing and the post-hearing filings.          The Court discusses each

requirement under the permanent injunction standard in turn.

   B. Application of Permanent Injunction Standard

      i.   Irreparable injury

      Columbia Gas has suffered irreparable harm at the hands of

Mr. Heaster locking the gate to AR 010. Generally, economic damages

are not sufficient to establish irreparable harm. See Di Biase v.

SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (“Mere injuries,

however substantial, in terms of money, time and energy expended

in the absence of [an injunction] are not enough.”). Workers’

safety and environmental hazards are clearly at risk in this case.

This Court has previously considered safety as a factor supporting

irreparable harm. See Dominion Energy Transmission, Inc. v. 0.11

Acres of Land, No. 1:19CV182, 2019 WL 4781872, at *6 (N.D.W. Va.

Sept. 30, 2019) (finding that Dominion faced irreparable harm

without an injunction and noting that “if left unchecked, the slip

will threaten the safety of Dominion employees, who work in close

proximity to heavy machinery”).

      The Court makes this finding based, in part, on the safety

issues that have arisen due to Mr. Heaster’s interference with AR

010. Pursuant to Mr. Capp’s testimony, any route alternative to AR

010 to the slip on the property would create a significant safety

concern. At the October 9, 2020, hearing, Mr. Taylor testified
                                     16
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 17 of 23 PageID #: 521
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

that Mr. Heaster’s action of locking the gate to AR 010 has created

safety hazards such as increasing the probability of the slip

impact on the pipeline, and that the pipeline could rupture and

ignite into flame due to such impact. The impact could cause

environmental wreckage and safety risks to Columbia Gas employees.

Mr. Delachapelle further confirmed the dangers at play in allowing

the slip to persist, due to the pipeline possibly becoming damaged

by moisture and other environmental effects while its mitigation

is   stalled.    Because    “it      is    well-settled   that   unauthorized

interference with a real property interest constitutes irreparable

harm as a matter of law, given that a piece of property is

considered a unique commodity for which a monetary remedy for

injury is an inherently inadequate substitute[,]” Mr. Heaster’s

unauthorized interference with Columbia Gas’s contractual property

rights constitutes irreparable harm. Dominion Energy Transmission,

2019 WL 4781872, at *6.

      This Court and both parties are aware of the emergent nature

of the slip at issue in this case, and the harm created by Mr.

Heaster   to    that   effect   is   actual    and   perhaps   even   imminent.

Columbia Gas is likely to continue to suffer irreparable harm in

the absence of a permanent injunction. At both the October 9, 2020,

and October 23, 2020, hearings, Columbia Gas offered overwhelming

evidence of the consequences of leaving the slip unattended.               Mr.

Heaster testified that he also believed the slip needed repaired
                                          17
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 18 of 23 PageID #: 522
                 MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

and that he desired Columbia Gas to do so.               Nonetheless, he locked

the gate preventing Columbia Gas from accessing AR 010.                    While it

has become clear that alternative routes exist which Columbia Gas

has the right to use albeit less convenient and perhaps even less

safe to do so, the Court GRANTS Plaintiff’s Motion for Permanent

Injunction    on   this    ground,     finding    that    Columbia       Gas   has   a

contractual    right      to    use   AR   010   and   that   it   has     suffered

irreparable injury.

     ii.    Other available remedies are inadequate

      As stated above, “property is considered a unique commodity

for which a monetary remedy for injury is an inherently inadequate

substitute.” Dominion Energy Transmission, 2019 WL 4781872, at *6.

However, “this general rule rests on the assumption that economic

losses are recoverable.” Id. at *5 (internal quotation marks and

citations omitted). The Court in Dominion went on to find that

“[a] plaintiff may overcome the presumption against a preliminary

injunction regarding wholly economic harm, in the extraordinary

circumstances . . . when monetary damages are unavailable or

unquantifiable.”     Id.       (internal    quotation     marks    and    citations

omitted).

      Here, like in Dominion, the Court finds that if Columbia Gas

continues to suffer the irreparable harm caused by Mr. Heaster

locking the gate to AR 010, “it will not be able to recover those

losses in this or any other litigation.” Id. at *5. Further, money
                                           18
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 19 of 23 PageID #: 523
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

damages would not compensate Columbia Gas for the imminent safety

and environmental risks presented by the slip, as discussed at

length in Section III.B.i, and the failure to repair the same. The

Court GRANTS Plaintiff’s Motion for Permanent Injunction on this

ground.

    iii.   Balance of hardships

      This Court has previously found in this case, and finds again

here, the balance of equities tips in Columbia Gas’s favor. Similar

to the balance of hardships in the permanent injunction inquiry,

this Court has previously found:

           When weighing the parties’ respective injuries
           and balancing the equities to determine
           whether a preliminary injunction should be
           issued,   the   court  should   consider   the
           following: (1) the relative importance of the
           rights asserted and the act sought to be
           enjoined; (2) the preservation of the status
           quo; and (3) the balancing of damage and
           convenience generally.

SWN Prod. Co., LLC v. Edge, No. 5:15CV108, 2015 WL 5786739, at *6

(N.D.W. Va. Sept. 30, 2015) (citing Sinclair Refining Co. v.

Midland Oil Co., 55 F.2d 42, 45 (4th Cir. 1932)). The Heaster

agreements,    Harper   agreements,    and   the   Special   Warranty   Deed

conveying the Harper tract to Charles and Patsy Hester [Pl.’s Ex.

I, ECF No. 19-6], are enforceable and show Columbia Gas’s express

property rights to use AR 010. The balance of hardships against

Columbia Gas overcomes any hardships to be suffered by Mr. Heaster

by unlocking the gate. The balance of equities tips in favor of
                                      19
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 20 of 23 PageID #: 524
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Columbia Gas because of the environmental and employee hazards

created by Mr. Heaster blocking Columbia Gas from exercising its

contractual right and utilizing the safest route to the slip so

that mitigation can be completed.

      In granting a permanent injunction for Columbia Gas, the

benefit to it would not be disproportionate to the injury of Mr.

Heaster, by ordering him to unlock the gate; therefore, the Court

GRANTS Plaintiff’s Motion for Permanent Injunction on this ground.

     iv.   Public interest

      The public interest factor weighs in favor of Columbia Gas.

Both by statute and by court decision, the public policy in West

Virginia is to encourage the exploration and development of natural

resource interests. The West Virginia Legislature has explicitly

stated that “[a]llowing the responsible development of our state’s

natural gas resources will enhance the economy of our state and

the quality of life for our citizens while assuring the long term

protection of our environment.” W. Va. Code § 22-6A-2(a)(8). The

Legislature    has   further   declared   that   “[e]xploration    for   and

development of oil and gas reserves in this state must coexist

with the use, agricultural or otherwise, of the surface of certain

land and that each constitutes a right equal to the other.” Id. §

22-7-1(a)(1). This interest has been recognized by this Court. See




                                     20
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 21 of 23 PageID #: 525
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Edge,   2015   WL    5786739,     at   *6   (citing    the   same   statutory

provisions).

      The   public   also   has   an   interest   in   the   enforcement   of

contracts. See Western Sur. Co. v. Rock Branch Mech., Inc., No.

5:16-cv-09550, 2016 WL 6462100, at *3 (S.D.W. Va. Oct. 31, 2016);

see also Edge, 2015 WL 5786739, at *6 (“The public certainly has

an interest in enforcing valid leases and ensuring that parties to

those leases comply with their terms. The public also has an

interest in respecting the valid property rights of others.”).

Through his October 23, 2020, testimony, Mr. Heaster admitted to

Columbia Gas’s right to use AR 010 – both on his property through

the Heaster Agreements and the Harper Tract through the Harper

Agreements. See Oct. 23 Tr. at 108:9-109:17.

      However, as this Court has noted, “[t]he public does not,

however, have an interest in condoning the violation of . . .

agreements, or refraining to respect the agreed-to rights of the

parties.” Edge, 2015 WL 5786739, at *6. Here, while Columbia Gas

has shown by documentary evidence and testimony that Mr. Heaster

is interfering with Columbia Gas’s contractual rights to use the

property to mitigate the slip. Therefore, while the public interest

weighs in favor of protecting natural gas resources and reclamation

of the slip, it also weighs in favor of protecting the contractual

rights of the parties. Given the clear rights in both the Heaster

and Harper Agreements, coupled with Defendant’s admission as to
                                       21
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 22 of 23 PageID #: 526
                  MEMORANDUM OPINION AND ORDER GRANTING
              MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

Columbia Gas’s right to use AR 010 under those agreements, and the

uncertainty as to when potential pipeline failure may become a

reality, the public interest is clear. For these reasons, the Court

GRANTS Plaintiff’s Motion for Permanent Injunction.



                               IV. CONCLUSION

      For the reasons discussed above, the Court GRANTS Columbia

Gas’s motion for a permanent injunction [ECF No. 22]. Mr. Heaster

is hereby ORDERED to remove the lock on the gate at issue, leading

to   Access    Road   010,   also   depicted   in     the   October   9,    2020,

photograph (Defendant’s Hearing Exhibit 1, ECF No. 11-13), on or

before 5:00 p.m. on Friday, January 15, 2021. Mr. Heaster is hereby

ENJOINED from placing any other items that may block Columbia Gas’s

access to Access Road 010. Counsel for Mr. Heaster is ORDERED to

provide Mr. Heaster with a copy of this Memorandum Opinion and

Order, along with a copy of the photograph from October 9, 2020

(Defendant’s Hearing Exhibit 1, ECF No. 11-13), and shall certify

via written notice filed with the Court that these documents have

been served upon him.        Counsel for Mr. Heaster is further ORDERED

to file a Notice of Compliance with this Order’s requirements as

soon as practicable once Mr. Heaster has removed the lock in

question.

      This    Court   will    convene    a   status    conference     via   Zoom

teleconference on January 26, 2021 at 11:30 a.m.               The purpose of
                                        22
Case 1:20-cv-00238-TSK Document 23 Filed 01/12/21 Page 23 of 23 PageID #: 527
                MEMORANDUM OPINION AND ORDER GRANTING
            MOTION FOR PERMANENT INJUNCTION [ECF NO. 22]

this status conference includes discussion of any remaining issues

requiring    the   Court’s    attention    in   this   matter.      Dial-in

information will be provided in a separate, forthcoming order.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all

counsel of record herein.

DATED: January 12, 2021

                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     23
